Citation Nr: 9923778	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the 
larynx.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION


The veteran had verified active duty from November 1948 to 
January 1954.  He was a prisoner of war (POW) of the North 
Korean Government from May 18, 1951 to September 5, 1953.  

This appeal arises from a February 1992 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for carcinoma of the larynx.  

It is important to note that the veteran's accredited 
representative maintained that the veteran's carcinoma of the 
larynx was caused by cigarette smoking in service.  The 
underlying question of disability due to in-service tobacco 
use and/or tobacco use dependence was determined to be 
"inextricably intertwined" with the issue of service 
connection for carcinoma of the larynx, which was the issue 
originally on appeal.  The claim was remanded in March 1997 
in an effort to adjudicate the issue of carcinoma of the 
larynx caused by cigarette smoking.  On remand, the veteran 
submitted a March 1997 statement indicating that he did not 
believe that he had a smoking problem nor did he believe 
smoking had any merit in his claim.  Therefore, the 
contention of carcinoma of the larynx secondary to tobacco 
use in service will not be addressed in this decision.  

Further, the claim was remanded by the Board of Veterans' 
Appeals (Board) for a second time in July 1998, when the 
veteran alleged that his carcinoma of the larynx may also be 
secondary to his service-connected PTSD.  However, while on 
remand, the veteran clarified his claim and indicated that he 
was now only alleging that his carcinoma of the larynx was 
due to being hit in the neck with a rifle butt and/or 
beriberi disease of the vocal cords, both which occurred 
while he was a POW.  Therefore, the issue of entitlement to 
service connection for carcinoma of the larynx, secondary to 
the veteran's service-connected PTSD, also will not be 
addressed in this decision.  

In a VA Form 1-646, dated in April 1999, the veteran's 
representative apparently raised the issues of service 
connection for frostbite and injuries to the left elbow, 
right foot and right hand, as well as hearing loss.  The 
Board notes that service connection is in effect for scars as 
residuals of wounds of the left elbow, right hand, right 
foot, neck and left leg.  Service connection has also 
previously been denied for hearing loss and frostbite of the 
feet.  If the veteran wishes to reopen claims for service 
connection for the latter two disabilities, new and material 
evidence must be submitted.

This claim is now ready for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Carcinoma of the larynx was not present during service or 
otherwise attributable thereto.  


CONCLUSION OF LAW

Carcinoma of the larynx was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran warrants service connection for carcinoma of the 
larynx due to service incurrence.  The 


veteran maintains that he had edema of the vocal cords with 
hoarseness due to beriberi disease in service, and it is his 
opinion that the beriberi disease or any injury to the neck 
when he was beaten as a POW caused carcinoma of the larynx in 
later years.  

The Board notes that the veteran's claim for service 
connection for carcinoma of the larynx is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a plausible claim.  Service medical records, VA 
examination reports and private medical records were 
associated with the claims folder and reviewed.  Pursuant to 
a July 1998 Board remand, additional medical evidence was 
developed.  The veteran underwent an additional VA 
examination in September 1998.  The record is complete; VA 
has fulfilled its duty to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service medical records show that the veteran suffered from 
hoarseness during service.  In August 1954, he was seen for 
persistent hoarseness secondary to edema of the vocal cords 
from beriberi disease.  It was noted that the hoarseness had 
its onset in late 1952, his voice came back moderately well 
and in 1954, it became progressively worse.  An ears, nose 
and throat (ENT) examination was negative.  

After service, the veteran was admitted to McKeesport 
Hospital in June 1971.  He complained of difficulty 
swallowing and hoarseness of the voice off and on for 
approximately four months.  For two months, he had been 
having persistent difficulty.  During the admission, he had 
occasional sticking of food in his throat and to clear his 
throat, he had to swallow three or four times.  He had 
difficulty swallowing meat and bread, but no problems with 
liquids.  There was no history of pain or local severe 
tenderness, although there was some amount of soreness in the 
upper part of the neck.  Since his last admission, he was 
having some improvement and was able to swallow easily and 
without pain.  A review of the general system noted that the 
veteran had a good appetite.  He drank and smoked moderately.  
There was no congestion of the neck veins.  The trachea was 
central.  There was no lymphadenopathy.  There was no thyroid 
enlargement but the thyroid cartilage 


showed slightly prominent without much edema.  There was 
marked enlargement of the upper cervical lymph nodes which 
were of firm inconsistency.  There were cervical glands on 
the right side which were about three to four in number and 1/2 
to 1 centimeter in size on both sides.  Laryngoscope could 
not be performed since the veteran developed gagging.  The 
tentative diagnosis was cancer of the larynx.  Surgery 
revealed a large cancer involving the epiglottis and the 
ventricular folds on both sides.  A total laryngectomy was 
performed.  The diagnosis was squamous cell carcinoma of the 
larynx.  

VA medical records from June 1990 to November 1990 were 
reviewed and associated with the claims folder.  These 
records, including a POW protocol examination in 
October 1990, made notations of the veteran's laryngectomy in 
1971 due to carcinoma of the larynx.  The protocol 
examination also indicated that the veteran refused radiation 
and taught himself to speak after the laryngectomy.  In 
November 1990, it was noted that he was being seen for a 
check-up.  He had good esophageal speech and his stoma was 
clear with no disease.  The oropharynx/oral cavity was 
without lesions.  He was scheduled to return for a follow-up 
in one year.  

VA outpatient treatment records from April 1991 to May 1994 
were obtained and associated with the claims folder.  These 
records reflect mostly mental health treatment records and 
history of the veteran's laryngectomy.  

In July 1992, a statement was received by VA from one of the 
veteran's comrade-in-arms.  He stated, in pertinent part, 
that the veteran underwent terrible beatings and kicking in 
the head by Chinese guards.  After the beatings, the veteran 
was said to become very sick with a throat problem.  He 
became hoarse and the comrade stated that he believed an 
infection set in because of the veteran's inability to be 
treated by a doctor.  

In July 1992, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran contended 
that he was not saying that anyone who gets hit in the neck 
gets cancer, what he stated was that he never had throat 
problems until he 


was hit in the neck.  He testified that his doctor asked him 
if he had a severe blow to the neck.  He stated that he had 
no treatment after service discharge and self-medicated with 
lozenges, cough medicine and pills.  He began seeking 
treatment for his throat condition when he had the 
laryngectomy in 1971.  He also related that he smoked a cigar 
once in a while but stopped smoking cigarettes in 1965.  He 
also testified that his employment after service was in the 
steel mill.  

An unrelated medical opinion was submitted on behalf of the 
veteran's claim by his representative in August 1992.  This 
medical opinion was submitted by the representative in an 
effort to establish that there were predisposing factors of 
cancer.  The medical opinion was not related specifically to 
the veteran's condition.  

Also associated with the claims folder in August 1992 was a 
medical opinion received from a VA medical examiner.  This 
examiner related the veteran's abuse as a POW such as 
beatings, malnutrition, gunshot and shrapnel wounds, and 
infections.  He also related that the veteran underwent a 
total laryngectomy for cancer and had a permanent tracheotomy 
since then.  The examiner stated that in all honesty he could 
not state that there was or was not a causal relationship 
between the veteran's Korean POW events and the subsequent 
cancer.  

In December 1992, a surgeon general office (SGO) report 
indicated that the veteran was treated in June 1949 for 
bronchitis.  

In February 1993, a VA oncologist submitted a medical opinion 
regarding the etiology of the veteran's carcinoma of the 
larynx.  The examiner stated that there was no evidence that 
chronic hoarseness, beriberi, or severe malnutrition were 
predisposing factors to the development of laryngeal 
carcinoma.  A review of the veteran's records revealed that 
the veteran was a smoker while in service.  It was noted that 
he smoked 1.5 to 2 packs of cigarettes per day and also 
consumed a moderate amount of alcohol.  Both cigarettes and 
alcohol are known contributory factors to the development of 
laryngeal cancer as well as any type of cancer in the 


head and neck area.  The examiner stated that both alcohol 
consumption and cigarette smoking would be more contributing 
factors to the veteran's development of laryngeal cancer than 
the veteran's claims of malnutrition and beriberi.  

In July 1997, the veteran submitted a statement in support of 
his claim.  He related that he purchased two cartons of 
cigarettes a month and at the end of the month he would still 
have cigarettes left.  He stated that he never considered 
himself a heavy smoker.  He also indicated that when he went 
to Korea, he smoked even less.  He said that he did not 
believe that he smoked from 1948 to 1951.  He was hit in the 
neck, and that was when, he claimed, his throat problems 
occurred.  In August 1954, he stated that he was smoking 1/2 
pack of cigarettes a day.  The hoarseness was still there and 
he was relieved of his command as a drill sergeant because he 
was unable to perform his duties.  

In September 1998, the VA examiner gave a medical opinion on 
the origin of the veteran's carcinoma of the larynx.  The 
examiner reviewed the veteran's records and noted that the 
diagnosis of laryngeal cancer was made in 1971.  According to 
the examiner, there was no evidence in the literature that 
any type of trauma could cause laryngeal cancer.  There was 
evidence that smoking could be attributed to the development 
of laryngeal cancer.  Even though the veteran stated that he 
was a light smoker, the examiner stated that it did not 
matter how much smoking the veteran did, he was still at risk 
for developing some type of cancer.  The examiner indicated 
that it was her opinion that the veteran's claim that the 
trauma he received while a POW was not responsible for 
laryngeal cancer.  In December 1998, this same examiner was 
asked her opinion as to the whether alcohol ingestion 
"compelled" by PTSD could cause carcinoma of the larynx.  
The examiner stated that smoking was a definite risk factor 
for the development of head and neck cancer.  She stated that 
in the United States, it was rare to see laryngeal cancer in 
patients who did not have a history of smoking and alcohol 
use.  Alcohol, by itself, was not known as a carcinogen.  
Some studies indicated that alcohol could enhance the risk 
factor of 


smoking while other studies failed to demonstrate the 
independent causal effect of alcohol intake in the 
development of laryngeal cancer.  

Duplicate service medical records and VA medical records were 
associated with the claims folder in support of the claim.  

At the outset, it is important to note that the veteran's 
records appear to have been subject to fire in the National 
Personnel Records Center (NPRC) in the 1970's.  However, some 
records retrieved indicate that the veteran did have 
additional duty after January 1954, wherein he was discharged 
for unfitness in May 1958.  However, the record is unclear as 
to what period of duty between January 1954 to May 1958 is 
covered by the period of unfitness, which cannot be 
considered for service connection purposes.  See 38 C.F.R. 
§ 3.1 (d)(k)(m).  However, since that evidence is not 
available to us as to his period of unfitness, and it does 
not appear to affect the outcome in this claim, the 
undersigned notes review of the entire file with all attached 
medical records has been made in making a determination in 
this claim.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where laryngeal cancer becomes 
manifest to a degree of 10 percent or more within one year 
following the veteran's release from active duty, such 
disease shall be service-connected even thought there is no 
record of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  With a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that 


pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b)(d) (1998).  

In this case, the veteran maintains that beriberi disease or 
neck injuries sustained as a POW resulted in his eventual 
diagnosis of laryngeal cancer.  The medical evidence of 
record does not substantiate that claim.  There is one VA 
physician who stated that he was unable to determine if there 
was or was not a relationship between the veteran's POW 
experiences and his eventual development of laryngeal cancer.  
He made no statements as to what POW experiences could have 
some effect on the development of laryngeal cancer and he 
only gave a historical background of the types of experiences 
the veteran underwent in prison camp.  This examiner did not 
point at any specific symptom, and he specifically stated 
that he could not honestly associate or disassociate the 
veteran's experiences with his eventual development of cancer 
of the larynx.  

However, one VA examiner in February 1993, September 1998 and 
December 1998 related that the veteran's POW experiences were 
not the precipitators of his laryngeal cancer.  Initially, 
she related that there was no evidence that chronic 
hoarseness, beriberi or severe malnutrition were predisposing 
factors to the development of laryngeal carcinoma.  In 
September 1998, she specifically indicated that the 
literature was devoid of evidence that any type of trauma can 
cause laryngeal cancer.  She maintained that the veteran's 
smoking, no matter how light, was more of a risk factor for 
developing cancer. Finally, she reiterated that smoking was a 
definite risk factor for the development of head and neck 
cancer in her final opinion of December 1998.  

There was no evidence of laryngeal cancer in service or 
within one year of service discharge.  There is no medical 
evidence, of any type, that links the veteran's POW 
experiences, specifically, malnutrition, beriberi disease or 
neck trauma through beatings, to the development of laryngeal 
cancer.  The only evidence presented by the veteran that any 
of the aforementioned were linked to his development of 
cancer 


was his own testimony of such.  It is well established that 
lay persons cannot provide testimony when an expert opinion 
is required.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).   

Based on the foregoing, service connection for carcinoma of 
the larynx is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.


ORDER

Service connection for carcinoma of the larynx is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

